Citation Nr: 1205510	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  08-00 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from June 1979 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions dated in September 2003 and May 2006 from the RO in Montgomery, Alabama.

The claim of service connection for "swelling of fingers and hands" was originally denied in September 2003.  In May 2004, prior to the expiration of the one year appeal period following the September 2003 rating decision, the Veteran submitted additional evidence to support her claim, including a statement that she was being treated for her bilateral carpal tunnel syndrome at a VA medical center.  The symptoms listed in that claim are the same symptoms for which the Veteran currently seeks service connection for carpal tunnel syndrome.  VA treatment records showing treatment for carpal tunnel syndrome in July 2004 were not received until September 2004.  However, given that the Veteran clearly identified the records as being relevant to her claim, these VA records are constructively in possession of VA and thereby in receipt of VA during the appeal period.  

These records were new and material to the Veteran's claim for service connection for a disability of the hands and fingers, which she now identifies as carpal tunnel syndrome.  38 C.F.R. § 3.156(b) (2011).  It is reasonable to conclude that the claim remained pending open until the RO readjudicated the issues in May 2006.  He therefore had one year from the readjudication to submit a notice disagreement.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  The Veteran filed a notice of disagreement in June 2006.  A Statement of the Case was not promulgated until November 2007.  A substantive appeal was received in January 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Regarding the Veteran's claims for bilateral carpal tunnel syndrome, the Board observes that the Veteran has not been provided a VA examination.  In this case, service treatment records demonstrate complaints of left arm pain, swelling in arms and hands, as well as neck spasms.  Post-service, private treatment records indicate that she has been treated for swelling and right wrist pain, aching hands, numbness in the hands, pain in both arms, and neck pain.  Private treatment records indicate that initially she was diagnosed with tendonitis; however, private and VA treatment records dated in June 2003 and beyond, have indicated a diagnosis of bilateral carpal tunnel syndrome.  Because the Veteran is not competent to relate her currently diagnosed bilateral carpal tunnel syndrome to her in-service complaints, and such relationship remains unclear to the Board, the Board finds that a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Similarly, the Veteran has not been afforded a VA examination for her claim for service connection of a low back disorder.  Service treatment records indicate treatment for back pain in January 1981, October 1981, and June 1985, as well as treatment for a paraspinous muscle spasm in August 1982.  Post-service treatment records consistently list chronic back pain in the Veteran's problem list.  A May 2004 private treatment record indicates a diagnosis of scoliosis musculoskeletal back pain.  Additionally, a May 2004 letter from the Veteran's private physician indicates that a diagnosis of scoliosis contributes to her chronic back pain.  The Veteran contends that her current low back diagnosis is related to her muscle spasm and other complaints in service.  As the Veteran is not competent to relate her currently diagnosed back disorder to her documented complaints of low back pain in service, and such relationship remains unclear to the Board, the Board finds that a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See McLendon, 20 Vet. App. 79.

Additionally, in the Veteran's January 2003 letter, she indicated that Dr. D.R. was her primary treating physician for her tendonitis and wrist splints.  Send the Veteran the appropriate authorization and consent form and request that she complete it so that the private records may be requested.  

Further, two German-language service treatment records dated in August 1989 indicate that the Veteran underwent treatment at a hospital in Germany.  As the evidence has not yet been translated, such translation should be undertaken prior to any further development or decision. 

Lastly, in order to ensure that all pertinent VA outpatient treatment records are available, obtain any outstanding VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain translation of two German hospital records dated in August 1989.  


2.  Request that the Veteran complete an Authorization and Consent form in order to request records from any private treatment provider for records related to the issues on appeal, and in particular for Dr. D. R., the primary care physician referenced in the Veteran's January 2003 correspondence.  Upon receipt of the appropriate form, request records from the private treatment provider(s).  Any negative response should be noted in the file. 

3.  Obtain any outstanding VA outpatient treatment records from the VA medical center in Birmingham, Alabama from January 2009 to the present.  Any negative response should be noted in the file.

4.  Upon receipt of the foregoing records, afford the Veteran the appropriate VA examination to determine the nature, extent, onset and etiology of her current bilateral carpal tunnel disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should render an opinion as to the nature of any current neurological disorder of the upper extremities, to include carpal tunnel disorder, and whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed neurological disorder of the upper extremities (bilateral carpal tunnel syndrome) had its onset in or is related to service.  The review of the claims file should be noted in the examination report.  The report of the examination should include discussion of the Veteran's documented medical history and assertions, including continuity of symptomatology since service.  The examiner should also address the significance, if any, of the Veteran's documented in-service evaluations for swelling of the fingers and neck pain.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.

5.  Upon receipt of the foregoing records, afford the Veteran the appropriate VA examination to determine the nature, extent, onset and etiology of her current low back disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should render an opinion as to the nature of any current low back disorder and whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disorder had its onset in or is related to service.  The review of the claims file should be noted in the examination report.  The report of the examination should include discussion of the Veteran's documented medical history and assertions, including continuity of symptomatology since service.  The examiner should also address the significance, if any, of the Veteran's documented in-service evaluations for swelling of the fingers and neck pain.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If any claim remains denied, issue the Veteran a supplemental statement of the case, and afford her the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

